
	

113 S2401 IS: Increasing Medical Oversight in the Department of Veterans Affairs Act of 2014
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2401
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Tester (for himself, Mr. Moran, Mr. Begich, Mr. Blumenthal, Mr. Walsh, Mrs. Gillibrand, and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to establish the Office of the Medical Inspector within the
			 Office of the Under Secretary for Health of the Department of Veterans
			 Affairs.
	
	
		1.Short title
			This Act may be cited as the
		  Increasing Medical Oversight in the Department of Veterans Affairs Act of 2014.
		2.Office of the Medical Inspector(a)EstablishmentSubchapter I of chapter 73 of title 38, United States Code, is amended by adding at the end the
			 following new section:7310.Office of the Medical Inspector(a)In generalThere is established in the Department within the Office of the Under Secretary for Health an
			 office to be known as the Office of the Medical Inspector (in this section referred to as the Office).(b)Head(1)The Medical Inspector shall be the head of the Office.(2)The Medical Inspector shall be appointed by the Secretary from among individuals
			 qualified to perform the duties of the position.(3)The Medical Inspector shall report directly to the Under Secretary for Health.(c)FunctionsThe functions of the Office shall include the following:(1)To review the quality of health care provided to veterans—(A)by the Department generally; and(B)by the Department through contracts with non-Department health care providers.(2)To review offices of the Veterans Health Administration that have an impact on the quality of
			 health care provided to veterans by the Department and the performance of
			 the
			 Department in providing such care.(3)To review offices and facilities of the Veterans Health Administration to ensure that policies and
			 procedures of the Department and the Veterans Health Administration are
			 applied consistently at all such offices and facilities.(4)To investigate any systemic issues, as determined by the Medical Inspector, that arise within the
			 Veterans Health Administration, including the following:(A)Improper issuance of credentials and privileges to health care providers.(B)Impediments to the access of veterans to health care from the Department.(C)Wait times for appointments by veterans at medical facilities of the Department in excess of
			 wait-time goals established by the Department.(D)Intentional falsification by employees of the Department of information or data with respect to
			 wait times for such appointments.(5)To establish temporary investigative teams to carry  out reviews or investigations described in
			 paragraphs (1), (2), (3), and (4) in response to
			 specific incidents or inquiries, including the following:(A)Investigations of complaints by a veteran, a family member of a veteran, or
			 another individual that may require a visit to a facility or facilities of
			 the Department.(B)Assessments to examine potential systemic issues within the Veterans Health Administration that
			 may require the conduct of surveys, the collection of data, and the
			 analysis of databases of the Department.(6)To recommend policies to promote economy and efficiency in the administration of, and to
			 prevent and detect criminal activity, waste,  abuse, and mismanagement in,
			 programs and operations of the Veterans Health Administration.(7)To carry out any other tasks required of the Office by the Secretary or the Under Secretary for
			 Health before, on, or after the date of the enactment of this section.(d)Reports(1)Not later than 30 days after the date of the enactment of this section, and periodically
			 thereafter, the Medical Inspector shall submit to the Secretary, the Under
			 Secretary for Health,
			 and Congress reports on any
			 problems or deficiencies encountered in programs and operations of the
			 Veterans Health
			 Administration, including any recommendations for  corrective actions.(2)Each report required by paragraph (1) shall be made available to the public on an Internet website
			 of the Department.(3)Any other report prepared by the Medical Inspector in carrying out the functions of the Office
			 under this section shall be—(A)submitted to Congress; and(B)made available to the public on an Internet website of the Department.(e)Privacy mattersAny medical or other personal information obtained by the Office shall be protected from disclosure
			 or misuse in accordance with the laws on privacy applicable to such
			 information..(b)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title is amended by inserting after
			 the item relating to section 7309 the following new item:7310. Office of the Medical Inspector..(c)Conforming amendmentsSection 7306(a) of such title is amended by—(1)redesignating paragraph (10) as paragraph (11); and(2)inserting after paragraph (9) the following new paragraph (10):(10)The Medical Inspector, who shall be the head of the Office of the Medical Inspector  under section
			 7310 of this title..(d)Continuation in officeThe individual serving as the Medical Inspector of the Department of Veterans Affairs on the day
			 before the date of the enactment of this Act may serve as the Medical
			 Inspector of the Department of Veterans Affairs after that date until the
			 date on which the Secretary of Veterans Affairs appoints an individual to
			 be the Medical Inspector pursuant to section 7310(b)(2) of title 38,
			 United States Code, as added by subsection (a).
			
